Under the facts of this case the plaintiff is entitled to commissions on $72,490.32, received on May 11, 1921, by the defendant from the Columbia Gramophone Manufacturing Company for the purchase of materials originally bought by the former for use in the manufacture of cabinets under two certain contracts, each dated February 20, 1920, with interest on the amount of such commissions from said May 11, 1921, to February 25, 1924. The judgments of the courts below should be modified by increasing the amount of the judgment awarded to the plaintiff against the defendant from the sum of $2,381.41 to the sum of $3,650.95, and as so modified the said judgments should be affirmed, with costs in this court and the Appellate Division to the plaintiff.
HISCOCK, Ch. J., POUND, McLAUGHLIN and CRANE, JJ., concur; CARDOZO, ANDREWS and LEHMAN, JJ., dissent from modification.
Judgment accordingly.